id office uilc cca_2012103110521454 ------------- number release date from --------------------------- sent wednesday date am to ------------------------ cc subject re quick alter ego question --------- all is pretty well here in dc after the storm some folks have downed trees and lingering power outages to deal with but this area got nothing compared to the devastation in new jersey and new york a person's lack of legal ownership_interest as opposed to an equitable ownership_interest alone should not preclude us from determining that he is potentially an alter ego of a business some alter egos have no legal_interest in their alter ego businesses by design that said your attorney should look at the whole picture and every potential factor when determining whether alter ego would apply from a logical perspective it is generally tougher to claim that a real person is an alter ego of a business than the other way around because you are actually saying that all property owned by the person is property of the business it is not impossible however i just reviewed a tax_court case being appealed to the 11th circuit eckhardt where the tax_court determined that a husband who owned shares of a gas station was the alter ego of the gas station whereas the wife who did not own shares but was an officer was not an alter ego at the end of the day courts will take a holistic approach and weigh all the factors btw our two common_law factors that we espouse in the cc notice are really just a big picture look at the many factors that states generally look to it is just that some states put certain emphasis on specific facts more than the common_law approach does as a whole nominee is generally less onerous than alter ego because it is property specific eg bob hold title to a car although the business officers and employees use it therefore the business has an equitable interest to such an extent that bob really only holds legal_title to the car as a nominee of the business i generally recommend that attorneys try to see if nominee theory applies first before moving to the arguably more-challenging argument that a person is an alter ego of a business_entity -------
